336 S.W.3d 422 (2011)
Stanley E. BOWIE, Appellant,
v.
Tuwonda L. BENNETT, Appellee.
No. 05-10-00944-CV.
Court of Appeals of Texas, Dallas.
March 22, 2011.
Stanley E. Bowie, Dallas, TX, Pro se.
Tuwonda Bennett, Grandprarie, TX, Pro se.
Rande Herrell, John B. Worley, Deterrean Gamble, Attorney General Office, Child Support Division, Mikael Becker, Child Support Office, Austin, TX, for Appellee.
Before Justices O'NEILL, FITZGERALD, and LANG.

OPINION
Opinion By Justice FITZGERALD.
Appellant Stanley E. Bowie filed a notice of appeal from the trial court's judgment dated June 30, 2010. The clerk's record does not contain a judgment dated June 30, 2010. The clerk's record does contain an associate judge's order dated May 10, 2010. Appellant timely requested a de novo hearing of that order before the referring court. It appears the trial court conducted a hearing on June 30, 2010. However, it does not appear the trial court has issued any ruling following the hearing.
By letter dated September 9, 2010, we requested appellant to file a jurisdictional brief explaining how this Court has jurisdiction over this appeal and to file a supplemental clerk's record containing any document relied upon that is not in the clerk's record. Appellant filed a pro se brief again stating that he is appealing the trial court's judgment dated June 30, 2010. Appellant did not file a supplemental record containing a June 30, 2010 judgment from the trial court. The Clerk of this Court contacted the trial court clerk and inquired whether the trial court signed an order or judgment following the hearing on June 30, 2010. The trial court clerk stated that no order or judgment was signed following the hearing.
Generally, this Court has jurisdiction only over appeals from final judgments, that is, judgments that dispose of all pending parties and claims in the record. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.2001). Except in circumstances not applicable in this case, an associate judge's order is not appealable to this Court. See TEX. FAM.CODE ANN. § 201.016(a) & (b) (West 2008).
Because appellant has failed to bring forward a final appealable judgment in this case, we dismiss this appeal for want of jurisdiction. TEX.R.APP. P. 42.3(a).